Citation Nr: 0523147	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right thumb disability.

2.  Entitlement to an initial compensable disability 
evaluation for chronic bronchitis.

3.  Entitlement to an initial compensable disability 
evaluation for scars of the lower right leg.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1995, and from December 2000 to November 2001.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).

Review of the claims file reveals that the veteran, or his 
representative, has asserted claims for entitlement to 
service connection for a left wrist disorder, scars of the 
right thumb; a psychiatric disorder; a right hand disorder; 
and tinnitus.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition.   

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran specifically asserted that his service-connected 
disabilities had increased in severity since the last VA 
examination was conducted.  Therefore the case must be 
remanded for additional VA examinations to ascertain the 
veteran's current level of disability.  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  

Subsequent to the initial claims for service connection, the 
veteran had an additional period of active military service 
from December 2000 to November 2001.  The RO has not obtained 
the veteran's service medical records from this period of 
service.  This must be done.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Additionally, the diagnostic codes and provisions relating to 
the skin were revised during the course of the appeal, 
effective August 30, 2002.  See 38 C.F.R. § 4.118, 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The veteran has not been 
apprised of the revised criteria for an initial compensable 
evaluation for his service-connected scars.  Moreover, as the 
veteran was afforded a VA examination for his 
service-connected skin condition in February 2002, the 
examination report does not speak to the revised rating 
criteria.  Consequently, a new examination must be conducted, 
and a new report issued.  38 C.F.R. § 3.159.

Accordingly, this case is remanded for the following actions:

1.  The RO must request complete copies of 
the veteran's service medical records for 
the period from December 2000 to November 
2001 from the appropriate records 
depository.  All efforts to obtain these 
records must be documented in the claims 
file.   

2.  The veteran must be scheduled for the 
appropriate VA examination to determine 
the severity of his service-connected 
chronic bronchitis.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
conduct all necessary tests, to include 
pulmonary function tests.  The examiner 
is also requested to indicate if the 
veteran experiences chest pain as a 
symptom of his service-connected chronic 
bronchitis, or as a separate disability.  
The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
report prepared must be typed.

3.  The veteran must be scheduled for the 
appropriate VA examination to determine 
the severity of his service-connected 
right thumb disability.  The examiner 
must conduct all necessary tests, as 
indicated.  All pertinent symptomatology 
and findings must be reported in detail.  
The examiner is also requested to 
indicate if there are additional symptoms 
of the veteran's right thumb disability 
such as numbness, surgical scars, 
swelling, or involvement of the entire 
hand or the wrist.  The claims folder 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The report prepared must be 
typed.

4.  The veteran must be scheduled for the 
appropriate VA examination to determine 
the severity of his service-connected 
scars of the right leg.  The examiner 
must conduct all necessary tests, as 
indicated.  All pertinent symptomatology 
and findings must be reported in detail.  
Specifically, the examiner must indicate 
if the scars are deep, superficial, 
unstable, tender or painful, or impair 
function, as well as the size of the 
service-connected scars.  The claims 
folder must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case, to include the revised criteria for 
his service-connected skin disorder, and 
given an appropriate opportunity to 
respond.  The case must then be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


